Proceeding pursuant to CPLR article 78 (initiated in the Appellate Division of the Supreme Court in the Fourth Judicial Department pursuant to CPLR 506 [b] [1]) to prohibit enforcement of an order of the Supreme Court, Niagara County, dated December 21, 2011.
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on April 26, 2012,
It is hereby ordered that said proceeding is unanimously dismissed without costs upon stipulation. Present — Centra, J.P., Fahey, Peradotto, Garni and Sconiers, JJ.